ELLIOTT, J.
The petition, exceptions and judgment in this case, are, in all respects like that in the case of Joseph A. Patin vs. the same defendants, except that this suit was brought by H. H. Darensbourg.
For the reasons given by this Court in the suit of Joseph Patin vs. Henry Cassano, et als., this day decided, the judgment appealed from herein is annulled, avoided and set aside.
The exception of misjoinder filed by Henry Cassano and that by J. L. Jeffries are overruled, and the case is remanded to the lower court to be proceeded with in the manner and form prescribed by law.
Defendants to pay the cost of the exception and the cost of appeal.